ICJ_031_PetitionersComitteeSouthWestAfrica_UNGA_NA_1956-06-01_ADV_01_NA_04_EN.txt. DISSENTING OPINION OF VICE-PRESIDENT BADAWI
AND JUDGES BASDEVANT, HSU MO, ARMAND-UGON
-AND MORENO QUINTANA

{ Translation]

.We regret that we are unable to concur in the Opinion of the
Court and we believe it necessary to state the main grounds upon
which we dissent.

+
* *

The Court has usefully defined the meaning which it attaches
to the question which has been put to it by the General Assembly.

In the first place, it has stated that it understood this question
as having reference to the hearing, by the Committee on South
West Africa, of persons having submitted written petitions. This
clarification is useful, for in the debates in the Committee on
South West Africa and in the Fourth Committee there were those
who discussed what have been called ‘‘oral petitions”’.

We shall place ourselves on the same ground as the Court,
namely, that of the hearing of a person who has previously sub-
mitted a written petition in due form. We shall merely make
one observation in this connection. If it be considered that the
grant of a hearing to one who has submitted a written petition
is not consistent with the Opinion of 1950, the same will be true
a fortiori of permission to submit an oral petition. If, on the other
hand, the hearing of one who has submitted a written petition
is found to be consistent with the Opinion of 1950, that view
will leave open the question whether it is consistent with that
Opinion to permit the submission of an oral petition.

It is further stated in the reasoning of the present Opinion,
though not repeated in the operative part, that, while the question
submitted to the Court in terms refers to the grant of oral hearings
by the Committee on South West Africa, the Court interprets
this question as meaning : whether it is legally open to the General
Assembly to authorize the Committee to grant ora! hearings to
petitioners. We accept this interpretation, which seems to us to
follow from the fact that the Committee having requested the
General Assembly to decide whether or not the oral hearing of
petitioners is admissible before that Committee, the General
Assembly considered it desirable to seek the opinion of the Court.

*
* *

The request for an Opinion submitted to the Court on De-
cember 19th, 1955, in stating the question put to it, refers solely

4T
DISSENTING OPINION (OPINION OF I VI 56) 61

to the compatibility with the Opinion of 1950 of a decision to
grant hearings to petitioners. ‘Is it consistent with the advisory
opinion ... [of 1950] for the Committee on South West Africa ...
to grant oral hearings to petitioners... ?”’ It is thus compatibility
with the Opinion of 1950 which is to be appraised, and nothing
else. The Request for an Opinion, in this respect, contains an
exact statement of the question upon which an Opinion is sought,
as required by Article 65, paragraph 2, of the Statute. One can
understand why the General Assembly should have put the
question on this ground, since it had previously adopted the Opin-
ion of the Court as the basis for its action. In putting the question
in this way, it has submitted a legal question to the Court.

It is therefore in the Opinion of 1950 that the Court must seek
the elements for its reply.

The General Assembly has not asked it to seek them in factual
or legal considerations outside the scope of that Opinion, in
particular in the attitude of the Union of South Africa, nor to take
note of the latter’s refusal to submit to the exercise of supervision
by the United Nations. The Request for an Opinion makes no
allusion either to that attitude or to that refusal. These facts were
subsequent in date to the Opinion of 1950, which was confined to
describing the legal position in the light of then existing factors :
they cannot therefore constitute factors to be considered in ascer-
taining the meaning and scope of that Opinion.

The Resolution setting forth the Request for an Opinion twice
refers to Resolution 749 A (VIII). The first reference, in the preamble,
is designed to serve as an indication of a function assigned to the
Committee on South West Africa; the second, in the operative
clause, has as its purpose the identification of that Committee.
There is nothing there which expressly or impliedly indicates the
General Assembly’s intention to reqüest the Court, which is called
upon to determine the meaning and scope of its Opinion of 1950,
to have regard to all that is stated in Resolution 749 A (VIII),
and particularly to what is said concerning the attitude of the
Union of South Africa, its refusal to co-operate in the exercise of
supervision and the sentiments of the General Assembly in this
regard. The facts thus set out and the regret expressed with regard
to them in Resolution 749 A (VIII) are not repeated in the Request
for an Opinion : it is not there stated that the Court should itself
take note of these facts, still less that it should evaluate them for
the purpose of arriving at a conclusion as to the compatibility of
the grant of hearings to petitioners with its Opinion of 1950.

It is not, moreover, clear how a resolution adopted by the General
Assembly in 1953 could, by referring to facts subsequent to the
Opinion of 1950, enlighten the Court as to the meaning and scope
of that Opinion which is precisely what is now the issue.
DISSENTING OPINION (OPINION OF I VI 56) 62

It may furthermore be observed that it is only if it should be
found that a proper interpretation of the Opinion of 1950 leads to
the conclusion that the hearing of petitioners is not consistent with
that Opinion, that the question may arise whether the refusal of
the Union of South Africa to submit to the exercise of supervision
constitutes a new element such as nevertheless to justify such a
hearing. That would be neither to have regard to the meaning of
the Opinion of 1950 nor to ascertain whether the hearing of
petitioners is or is not consistent with that Opinion, which is a
purely legal question and, as such, one suitable for submission to
the Court. It would be to enquire whether that refusal constitutes
a ground justifying the supervising authority in departing in this
respect from observance of the Opinion of 1950. Such a question
might be asked, but the considerations upon which a reply to it
might be based would go beyond the scope of legal considerations
and would involve political elements the appraisal of which is not
within the domain of the Court, and such a question has not been
put to it.

To confine attention to the question which has been put and to
the terms in which it has been stated, where that statement is an
exact one, is the normal course to adopt and one which accords
with the respective réles of the General Assembly, which has put
the question, and of the Court, which is called upon to give its
reply. That was the course adopted by the Court in the case relating
to Conditions of Admission of a State to Membership in the United
Nations (I.C.J. Reports 1947-1948, p. 61). We would gladly repeat
to-day what the Court then said, namely, that it “is not concerned
with the motives which may have inspired [the] request”.

*
* *

Since the reply to the question now put to the Court is to be
sought in the Opinion of 1950, it is necessary to seek, in the
statements made in that Opinion—in anything which may shed
light upon the ideas inspiring it and in the references which it
contains—the elements which will determine that reply.

In answer to the first question then put to the Court, the
Opinion of 1950 stated “that South West Africa is a territory
under the international Mandate assumed by the Union of South
Africa on December 17th, 1920”. The operative clause of the
Opinion there found that the previously existing situation was
maintained.

Having been questioned, in the second place, as to the continued
existence ard as to the nature of the international obligations
upon the Union of South Africa under the Mandate for South
West Africa, the Court, in order to reply to this question, made
use, both in quotations on which it relied and in the considerations
which it directly stated, of expressions such as: ‘continue to

43
DISSENTING OPINION (OPINION OF I VI 56) 63

administer the mandated territories in accordance with their
respective Mandates’, “will continue to administer the Territory
scrupulously in accordance with the obligations of the Mandate’,
“to maintain the status quo and to continue to administer the
Territory in the spirit of the existing Mandate”, ‘“‘recognition by
the Union Government of the continuance of its obligations under
the Mandate’. Passing then to the mandatory Power's obligation
to submit to supervision, the Opinion, in its reasoning, again
adopted this idea of continuity and of maintenance of the status
quo when it said: “It cannot be admitted that the obligation
to submit to supervision has disappeared’’, as the result of the
disappearance of the Council of the League of Nations, which
together with other considerations upon which there is no need
to dwell here, led the Court to “‘the conclusion that the General
Assembly of the United Nations is legally qualified to exercise
the supervisory functions previously exercised by the League of
Nations ... and that the Union of South Africa 1s under an obli-
gation to submit” to such supervision: again the Court speaks
of “supervisory functions exercised by the League” and “‘taken
over by the United Nations”.

This notion of continuity, of maintenance of the status quo, is
found again in the Opinion when it sees the right of petition
admitted by the Council of the League of Nations as a “right
which the inhabitants of South West Africa had ... acquired”
and one which the Opinion regarded as “maintained” by Article 80
of the Charter.

The same idea appears again, still more clearly, when the
Opinion, in view of the fact of the substitution of the United
Nations for the League of Nations in respect of the exercise of
supervision, draws this consequence: “The degree of supervision
to be exercised by the General Assembly should not therefore
exceed that which applied under the Mandates System, and should
conform as far as possible to the procedure followed in this respect
by the Council of the League of Nations’. This wording corre-
sponds exactly to the proposition recalled above, to the effect
that “the supervisory functions exercised by the League would
be taken over by the United Nations’.

In harmony with these considerations set out in its reasoning,
the Opinion states, in its operative clause, that “the Union of
South Africa continues to have” its obligations as a mandatory
Power, both in respect of substantive obligations and in respect
of the exercise of supervision.

There are thus many statements in the Opinion which express
the idea of the maintenance of the former régime in respect of the
position of the Territory of South West Africa, the international
obligations upon the Union of South Africa as a mandatory Power
and the exercise of supervision.

44
DISSENTING OPINION (OPINION OF I VI 56) 64

Is this observation confirmed by the spirit of the Opinion of
1950 ?

*
* +

The spirit of the Opinion, which may serve as a guide to its
interpretation and therefore to the reply to be given to the question
relating to compatibility with that Opinion which has now been
submitted to the Court, may be found from a consideration of
its purpose and of the circumstances in which it was requested
and given.

The purpose of the Opinion of 1950 was to reply to the questions
then put to the Court by the General Assembly. These questions
related to the status of the Territory of South West Africa and to
the obligations of the Union of South Africa. It was necessary to
determine with regard to each point whether the former position
was maintained. The Court's reply was in the affirmative.

The General Assembly had not requested the Court to determine
and to say whether the General Assembly had a part to play in this
connection, nor to what extent and in what way such a réle was
to be performed. The Court was faced with this question only
incidentally, because recognition of the continuance of the Mandate
and of the corresponding obligations on the Union of South Africa
might encounter objections based on the disappearance of the
supervisory organ, the Council of the League of Nations. The Court
then pointed out the importance of ‘‘the administration of mandated
territories” being “‘subject to international supervision’’, but it
did not then seek to determine what the powers of the super-
vising authority should be. It simply sought to ascertain whether,
after the disappearance of the League of Nations, there still existed
an international authority qualified to exercise this function of
supervision. It found it in the General Assembly of the United
Nations, and having reached this solution on the basis of the pro-
visions of the Charter, it went no farther: it was unnecessary for
it to define the powers with which the Council of the League of
Nations had been invested or to have recourse to the notion of a
transfer to the General Assembly of the powers of the Council of
the League of Nations. The provisions of the Charter were sufficient
for the Court to give expression to the main idea to which it held,
namely, the need for the maintenance of the supervisory function,
that is to say, the idea of continuity.

The position, at the time when the Opinion of 1950 was requested
and given, was that resulting from the disappearance of the League
of Nations and the termination of the Covenant under which the
Mandate for South West Africa had been entrusted to the Union of
South Africa. This situation raised the question whether the Mandate
continued to exist and what were the obligations of the Union of
South Africa in this connection. It was to this question that the

45
DISSENTING OPINION (OPINION OF I VI 56) 65

Court was called upon to reply, and the main feature of its reply
was that there had been no change but that there was continuity.

An important element of the situation then existing was referred
to on a number of occasions by the Court in the reasoning of its
Opinion : that is, the willingness expressed by the Union of South
Africa to regard itself as continuing to exercise its Mandate, to
continue to administer.the Territory in accordance with the pro-
visions of the Mandate and to continue to render reports to the
United Nations.

The spirit of the Opinion thus fully confirms what is expressed by
its letter : the continuity of the Mandate and of the international
obligations of the Union of South Africa which resuit therefrom.

*
* *

What is the meaning of this continuity, of this maintenance of
the status guo ? Does it, so far as the point at present under consider-
ation is concerned, refer to the supervision which was in fact applied
during the existence of the League of Nations or does it refer to the
powers possessed by the Council of the League of Nations in the
matter of supervision, whether any such powers had been actually
exercised by the Council or not ?

In dealing with the question to which it gave its reply in 1950, the
Court was not required to express an opinion as to the powers of the
Council of the League of Nations. The Opinion of 1950 nowhere
alludes to these powers or seeks to determine what they were or
what were their limits ; nor is it concerned with the question whether
or not they were exercised by the Council.

A consideration of the powers with which the Council was invested
would have been necessary if the Court had accepted the idea of the
United Nations’ succession to the League of Nations, of the transfer
cf powers from one organization to the other. The Court did not
overlook this particular aspect of the problem.

Resolution 24 (1) adopted by the General Assembly on
February 12th, 1946, had made provision with regard to the method
to be adopted for the examination of any request “that the United
Nations should assume the exercise of functions or powers entrusted
to the League of Nations by treaties, international conventions,
agreements and other instruments having a political character”.
Here appeared the idea of a possible transfer of powers entrusted
to the League of Nations. But the course indicated by that
Resolution was not followed. The Union of South Africa has not
submitted to the General Assembly any request that the latter
should assume the “powers entrusted” to the Council of the
League of Nations. The Opinion of 1950 did not therefore place
itself on the same ground as Resolution 24 (I). On the contrary, it
stated in its reasoning that ‘‘the supervisory functions of ihe League
with regard to mandated territories not placed under the new
Trusteeship System were neither expressly transferred to the United

46
DISSENTING OPINION (OPINION OF I VI 56) 66

Nations nor expressly assumed by that organization”. The Opinion
does not base itself on the idea of succession, on the idea of the
transfer of powers.

The Court, unattracted by the idea of succession, of the transfer of
powers, based itself on the objective elements of the situation—the
importance of international supervision under the Mandates System
as well as the provisions of the Charter of the United Nations. [t was
in these elements that the Court, in its Opinion of 1950, found “‘deci-
sive reasons” for the view that “the General Assembly. of the United
Nations is legally qualified to exercise the supervisory functions
previously exercised by the League of Nations”.

At no time did the Court base itself on the extent of the powers
which the Council of the League of Nations exercised or could have
exercised. An opportunity was in fact offered to it to embark upon
such a consideration when it referred to the innovation brought
about in 1923 by the institution of the right, of petition. But the
Court did not raise the question whether that had constituted
the exercise of a power belonging to the Council of the League of
Nations or whether it was the result of an express or tacit agreement.
Here, as elsewhere, the Opinion did not seek to determine with what
powers the Council was invested. It limited itself to stating the exist-
ing situation for the purpose of asserting the maintenance of the
right of petition, just as it had referred to that situation in saying
that the General Assembly was qualified to exercise the supervisory
functions “previously exercised by the League of Nations’’-—the
functions previously “exercised” and not those which it was entitled
to exercise or could have exercised.

This reference to the existing situation, to the.exercise of the
function of supervision as it had been exercised during the time
cf the League of Nations, is again enccuntéred when the Opinion—
defining the proper exercise of that same function by the General
Assembly of the United Nations—states, not as a new or isolated
proposition but as a consequence of what had previously been
said with regard to the continuance of the obligations of the
Union of South Africa and the competence of the General Assem-
bly, that “the degree of supervision to be exercised by the General
Assembly should not therefore exceed that which applied under
the Mandates System”. The words are “which applied’’—not
“which might have been applied” or “which was applicable”.
These words refer to the practice which was established, whether
that practice remained within or went beyond the powers conferred
upon the Council. The established practice is the only criterion.

This is, moreover, implicitly confirmed by the remainder of
the sentence, if not by its letter, at least in its spirit. This second
part of the sentence introduces an element of flexibility in the
domain of procedure, when it states that the degree of supervision
“should conform as far as possible to the procedure followed in

47
DISSENTING OPINION (OPINION OF I VI 56) 67

this respect by the Council of the League of Nations”. The General
Assembly is thus invited to conform to the procedure previously
followed, but it is given certain discretionary freedom, as indicated
by the words “‘as far as possible”. This restriction is of value
after the principle has been laid down that the degree of super-
vision should not exceed what it was in the former practice. But
if the idea be accepted as a basis that the General Assembly has
the same powers as the Council of the League of Nations, and if
it be admitted that the latter had the power to modify its proce-
dure in respect of supervision, the General Assembly would ipso
facto have the same power of modifying its procedure : the second
part of the sentence in question would then be pointless, since
it purports to confer on the General Assembly a discretionary
power which, on that interpretation, the Assembly would already
possess. Indeed, by the idea of conformity stated in that sentence,
it would limit the freedom of the General Assembly, a freedom
which on that interpretation should remain unimpaired.

This confirms that the Opinion, when speaking of supervision,
intended to maintain the former practice and not to refer to
powers which might subsequently be held to have belonged to
the Council, although the latter never exercised them. It was a
little late in 1950, and it is still later at the present time, to seek
to list such powers for the purpose of ascertaining those of the
General Assembly.

The maintenance of the former régime, that is the dominant
idea in the determination by the Opinion of 1950 of the status
of the Territory of South West Africa and of the obligations of
the Union of South Africa, particularly of that obligation which
relates to the point at present under consideration : the obligation
to submit to the exercise of supervision.

It follows from the maintenance of the former régime that the
functions of the General Assembly, in its capacity as supervising
organ, are limited to those which the Council of the League of
Nations in fact exercised before its disappearance. The General
Assembly cannot introduce any method of supervision which the
Council did not in fact establish, even if it could have done so,
in accordance with the terms of the Covenant and of the Mandate.
Any such new method would exceed “the degree of supervision
which applied under the Mandates System”.

This stabilization of the former régime may be explained by
the fact that the Court was unable to find any decision that it
should be modified at the time of the disappearance of the League
of Nations. That no such decision was taken may be fully explained
by the expectation that the mandatory States would conclude
Trusteeship Agreements, an expectation to which the Court
referred in its Opinion. At the time when it gave that
Opinion, the Court did not regard this expectation as a forlorn
one, since it considered it appropriate to repeat that ‘‘the normal

48
DISSENTING OPINION (OPINION OF I VI 56) 68

way of modifying the international status of the Territory would
be to place it under the Trusteeship System”.

*
a *

Having thus come to the conclusion that the criterion of com-
patibility with the Opinion of 1950 involves ‘reference to the
former practice, it is necessary to determine the position in this
respect with regard to the hearing of petitioners.

The hearing of petitioners is not referred to in the Opinion of
1950, which had to determine what were the obligations of the
Union of South Africa. The Opinion referred to the obligation to
submit to the exercise of supervision: it did not refér to the
hearing of petitioners, nor, consequently, to any obligation to
accept such hearings. This may give rise to a presumption that
such hearings by the Committee on South West Africa would
not be consistent with the Opinion of 1950. It may, however,
be thought that such a presumption should be submitted to closer
consideration.

The Opinion of 1950 having, as has been said, found that the
Mandates System continued to be applicable to South West Africa
and that the obligations of a mandatory Power, including the
obligation to submit to the exercise of supervision and the main-
tenance of the system of supervision in accordance with the
former practice, except for the substitution of the United Nations
for the League of Nations for the exercise of supervision, remained
binding on the Union of South Africa, it is necessary to consider
what was the position, under the system in force in the League
of Nations, with regard to the hearing of petitioners.

The Court has in this connection made two observations with
which we are in agreement. It has stated in the first place that
the functions of the Committee on South West Africa are analogous
to those of the Permanent Mandates Commission established by
the Council of the League of Nations, pursuant to Article 22 of
the Covenant: the Court had already so stated’ in its Opinion
of 1955 (I.C.J. Reports 1955, p. 72). In the second place, the
Court has stated that oral hearings were not granted to petitioners
by the Permanent Mandates Commission at any time.

The Permanent Mandates Commission had, however, been
concerned with the question of such hearings and in 1926 it
expressed the opinion that in certain cases “it might appear
indispensable to allow the petitioners to be heard by it”. It sub-
mitted the question to the Council of the League of Nations,
which considered that there was no occasion to introduce this
innovation (Resolution of March 7th, 1927).

The Report, on the conclusions of which the Councii of the League
of Nations adopted this negative solution, stated, among other
things, that it was important that the Commission should have

49
DISSENTING OPINION (OPINION OF I VI 56) 69

“at its disposal all proper means for obtaining ... information”.
It thus placed the question on the ground of what the Opinion
of 1950 called ‘‘the degree of supervision”. The Report added that
“it would not, however, be desirable to seek to attain this object
by means which might alter the very character of the Commission”.
It tempered the negative conclusion which it reached, or sought to
quiet the fears which that conclusion. might arouse in the minds of
some, by adding: “If in any particular case the circumstances
should show that it was impossible for all the necessary information
to be secured ... the Council could ... decide on such exceptional
procedure as might seem appropriate and necessary in the particular
circumstances.”

This reservation was not repeated in the Resolution adopted by
the Council of the League of Nations. The Council directed the
Secretary-General to transmit copies of the Report, of the Resolution
and of the replies of the mandatory Powers to the Permanent
Mandates Commission. ‘

In the view of the Rapporteur, consideration of a “particular
case” such as he envisaged was to be within the domain of the
Council of the League of Nations, and it was not a matter in respect
of which provision should be made in advance by means of any
“‘general rules”. It would therefore be contrary to the proposal
enunciated by the Rapporteur to proceed by virtue of a delegated
power authorizing the Committee on South West Africa to assess
the requirements of a particular case and to determine the excep-
tional procedure warranted by the particular circumstances, or
for the General Assembly to proceed on the basis of ‘general rules”
authorizing, in greater or lesser measure, the hearing of petitioners.
Lastly, it is to be observed that, although the Report was prepared
with reference to the question of the hearing of petitioners, ‘‘such
exceptional procedure as might seem appropriate and necessary
in the particular circumstances’ which it envisages need not
necessarily involve hearings, but might consist of something else.

If it were necessary to determine what were, in the view of the
Rapporteur, the powers of the Councii, this point would require
more detailed consideration. But having regard to the question
which has been put to the Court and to what is, in our view, the
meaning of the Opinion given by the Court in 1950, it is sufficient
for us to observe that the Report had no practical consequences,
so far as the hearing of petitioners was concerned, and that the
Permanent Mandates Commission continued to refrain from
hearing petitioners.

50
DISSENTING OPINION (OPINION OF I VI 56) 70

*
* *

Since the Opinion of 1950 made reference to the former practice
and since the Permanent Mandates Commission did not have
recourse to the hearing of petitioners, we are compelled to take the
view that such hearings by the Committee on South West Africa
would not be consistent with the Opinion given by the Court in 1950.

In reaching this conclusion, we have not had regard to the fact,
noted by the General Assembly in Resolution 749 A (VIII), that the
Union of South Africa is not submitting to the exercise of super-
vision. Consideration of this fact did not appear to us to fall within
the scope of an examination of the question put to the Court in the
Request for an Opinion submitted to it.

We do not, however, overlook the fact that the question of the
hearing of petitioners by the Committee on South West Africa might
be placed on another ground than that of the compatibility of such
hearings with the Opinion of 1950. The General Assembly might be
led to enquire whether that refusal, which it had noted, of the
Union of South Africa to submit to the exercise of supervision by
the United Nations did not authorize it to allow the hearing of
petitioners, even though it should thereby depart from the Opinion
of 1950 which it had adopted as a rule governing its action. Certain
considerations of a legal character might enter into an examination
of that question : the importance of international supervision under
the Mandates System and the obligation of the Mandatory Power
to submit to the exercise of supervision, both of which were recalled
in the Opinion of 1950. It might also be recalled that, while propo-
sing that the hearing of petitioners should not be sanctioned by any
provision more or less general in character, the Rapporteur indicated
to the Council of the League of Nations in 1927 that in any par-
ticular case it would be open to the Council to ‘‘decide on such
exceptional procedure as might seem appropriate and necessary in
the particular circumstances’’. Whatever the importance of such
considerations, they would not be sufficient by themselves to pro-
vide an answer to such a question : in considering that question the
General Assembly could not avoid taking into account considera-
tions of a political and practical character which are within its own
competence and not within that of the Court.

The question here envisaged, which relates to the possibility of
the General Assembly’s authorizing the hearing of petitioners even
if, by so doing, it should depart from the Opinion of the Court, is,
by reason of its object and of the considerations which its examina-
tion would involve, different from the question of compatibility
with that Opinion. It is the latter question only that the Dissenting
Opinion seeks to answer. The answer which we give cannot prejudge
the General Assembly’s answer to the altogether different question
to which reference has just been made.

51
DISSENTING OPINION (OPINION OF I vi 56) 71

*
* *

For these reasons, it is not possible for us to subscribe to the
Opinion now given by the Court.

(Signed) A. BADAWI.
BASDEVANT.
Hsv Mo.
ARMAND-Ucon.
Lucio M. MORENO QUINTANA.

Declaration by Vice-President Badawi
[Translation]

While subscribing to the above opinion, I feel it proper to add
the following consideration.

In fact, the former practice under the Mandates System in
respect of the hearing of petitioners was as described in the fore-
going opinion. However, the decision of the Council of the League
of Nations to communicate to the Permanent Mandates Com-
mission—together with the Resolution of 1927 according to which
“there is no occasion to modify the procedure which has hitherto
been followed by the Commission in regard to this question’’—
the Report on the basis of which that Resolution was adopted
and the replies of the mandatory Powers, conferred upon these
documents the character of an explanatory note to the Resolution
of the Council. The Report should accordingly, in my view, be
regarded as forming part of the Resolution.

Looked upon in this light, the Report made available to the
Council, and now makes available to the General Assembly, the
possibility, in the particular cases there referred to, of undertaking
the hearing of petitioners as such an ‘‘exceptional procedure as
might seem appropriate and necessary in the particular circum-
stances’, Any decision authorizing such a course would essentially
be a decision on the particular facts of the case and should be
taken by the General Assembly itself wherever it considers that
it would be desirable to authorize such a hearing : in other words,
any general delegation to another organ of the powers of the
General Assembly in this connexion should be excluded.

(Initialled) A. B.

52
